UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      12/18/2019


MIRIAM MENDEZ, et al.,

                                            Plaintiffs,                   16-CV-05562 (SN)

                          -against-                                             ORDER

K&Y PEACE CORP., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        In October 2019, days before a jury trial was scheduled to begin in this now four-year-old

FLSA case, the parties informed the Court they had settled. See ECF No. 224. Since then, the

Court has granted multiple extensions of time for the parties to submit a proposed settlement for

the Court’s review under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). See

ECF Nos. 227, 233. As discussed at the conference held December 5, 2019, the need for

additional time to file a proposed settlement was primarily due to the fact not all plaintiffs had

executed the agreement. On December 11, 2019, the parties submitted a proposed settlement (the

“Agreement”), to which one plaintiff, Noe Alfredo Francisco Avila (“Mr. Francisco”), is not a

signatory. See ECF No. 236. The Court had previously informed the parties by its December 5,

2019 Order that it would consider whether to dismiss any non-signatory plaintiffs for failure to

prosecute and gave the parties an opportunity to present their positions on the issue. ECF No.

235.

        Having reviewed the Agreement, the Court does not accept it as fair and reasonable. Mr.

Francisco has not signed the Agreement. The Court instructed plaintiffs as to how to proceed in
case one or more plaintiffs were non-signatories by December 11, 2019. The Agreement,

however, does not account for Mr. Francisco’s failure to execute it timely. For example, the

Agreement: (1) includes Mr. Francisco’s recovery as part of the total amount under the

Agreement; 1 (2) directs defendants to make payments to Mr. Francisco and contains references

to Mr. Francisco throughout the Agreement; and (3) includes Mr. Francisco’s award under the

Agreement as part of the plaintiffs’ total award upon which plaintiff’s counsel calculates and

justifies its fees. For these reasons, the Court cannot approve this settlement.

                                           CONCLUSION

        The parties are directed to submit, by no later than January 3, 2020, either: (1) the current

Agreement, executed by Mr. Francisco; or (2) an amended agreement, executed by all other

parties, accounting for Mr. Francisco’s failure to execute the proposed settlement by: (i)

modifying the total award amount; (ii) removing all references to Mr. Francisco from the

settlement; and (iii) modifying the award of attorneys’ fees such that they do not amount to more

than one-third of the total settlement amount. No extensions to this deadline will be granted. The

Court may consider imposing sanctions for failure to comply with this deadline absent a showing

of good cause.

SO ORDERED.


DATED:       December 18, 2019
             New York, New York


cc:          Kwan Chi (by Chambers)
             11 Jean Ct.
             Old Tappan, NJ 07675

1
 Although Plaintiffs state in their letter attached to the Agreement that they have included a chart
summarizing the payment to each individual under the terms of the proposed settlement, the chart is
missing.

                                                    2
Sun Mi Chi (by Chambers)
11 Jean Ct.
Old Tappan, NJ 07675

Susanne Toes Keane, Esq., limited-scope counsel for Sun Mi Chi – by email




                                  3
